DETAILED ACTION
Claims 1-7, 10-15, 17, 19-27, 29-35 and 52 are pending. Claims 8-9, 16, 18 and 28 are canceled. Claims 36-51 and 53 are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after after-final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 14-15 of remarks, filed on 01/26/2022, with respect to the rejection(s) of claim(s) 1-7, 10-35 and 52 under Claim Rejections - 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has Keskitalo et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10-15, 17, 19-27, 29-35 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20210051683, Li hereinafter) in view of Jung et al. (US2020/0084802, Jung hereinafter) and further in view of Keskitalo et al. (US 20210176670, Keskitalo hereinafter).

As to claim 1: Li discloses a method for determining at least one random access channel burst used by a user equipment comprising: 
determining a reference resource location by receiving a data service corresponding to synchronization signal block burst (see at least paragraphs [0147]-[0148] and Fig. 12, SSBi (interpreted as reference resource location) is detected from SSBs bundle.); and 
determining the resource location of the at least one random access channel burst according to the reference resource location and an offset (see at least paragraphs [0171]-[0178] and Figs. 22A-C, PRACH resource is detected according to SSB 0 and offset k.). 
(see at least paragraphs [0171]-[0178]) but Li does not explicitly disclose performing a listen before talk procedure after determining the reference resource location; and transmitting, via the at least one random access channel burst, one of a plurality of random access channel sequences after performing the listen before talk procedure.
However Jung discloses performing a listen before talk procedure after determining the reference resource location (see at least paragraph [0097] and Fig. 3, in operation 310, the UE may perform listen-before-talk (LBT) for transmitting a random access preamble for each of a plurality of control channels supported by the UE from among a plurality of control channels supported by the BS.); and transmitting, via the at least one random access channel burst, one of a plurality of random access channel sequences after performing the listen before talk procedure (see at least paragraph [0100] and Fig. 3, in operation 320, the UE may transmit the random access preamble through a control channel where the LBT succeeded from among the plurality of control channels where the LBT for transmitting the random access preamble is performed.).

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement performing LBT before transmitting the random access preamble, as taught by Jung, into the invention of Li in order to increase communication reliability (see Jung, paragraphs [0109]).


However Keskitalo determining one of a plurality of random access channel sequences according to an index of the synchronization signal block burst (see at least paragraph [0049], selects a random access (RA) preamble based on a best SSB.).

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement selection RA Preamble based on SSB, as taught by Keskitalo, into the invention of Li and Jung in order to improve wireless performance including new levels of data rate, latency, reliability, and security (see Keskitalo, paragraphs [0005]).

As to claim 2: Li, Jung and Keskitalo disclose the method of claim 1. Li further discloses wherein the offset indicates a time interval between the reference resource location and the resource location (see at least paragraphs [0171]-[0178] and Figs. 22A-C, offset k is a time interval between SSB 0 and PRACH.). 

As to claim 3: Li, Jung and Keskitalo disclose the method of claim 1. Li further discloses wherein the at least one random access channel burst comprising a first random access channel burst corresponding to the resource location and a second random access channel burst corresponding to a second resource location, and the method further comprising: obtaining a second offset; and determining the second resource location according to the resource location and the second offset (see at least paragraph [0173], the implicit teaching of detection of a second PRACH, If a UE missed the first PRACH resource due to the SSB shifting, it may perform the RACH procedure at the next available PRACH resource.).

As to claim 4: Li, Jung and Keskitalo disclose the method of claim 3. Li further discloses wherein the second offset indicates a second time interval between the resource location and the second resource location (see at least paragraph [0173], the implicit teaching of detection of a second PRACH, If a UE missed the first PRACH resource due to the SSB shifting, it may perform the RACH procedure at the next available PRACH resource.). 

As to claim 5: Li, Jung and Keskitalo disclose the method of claim 3. Li further discloses further comprising: obtaining a number of the at least one random access channel burst, wherein the step of determining the second resource location according to the resource location and the second offset comprising: determining the second resource location according to the resource location, the second offset, and the number of the at least one random access channel burst (see at least paragraph [0173] and Figs. 22A-C, the implicit teaching of detection of a second PRACH, If a UE missed the first PRACH resource due to the SSB shifting, it may perform the RACH procedure at the next available PRACH resource.). 

As to claim 6: Li, Jung and Keskitalo disclose the method of claim 5. Li further discloses wherein the second offset indicates a second time interval between two of see at least paragraph [0173] and Figs. 22A-C, the implicit teaching of detection of a second PRACH, If a UE missed the first PRACH resource due to the SSB shifting, it may perform the RACH procedure at the next available PRACH resource.). 

As to claim 7: Li, Jung and Keskitalo disclose the method of claim 3. Li further discloses wherein the at least one random access channel burst further comprising a third random access channel burst corresponding to a third resource location, and the method further comprising: obtaining a third offset; and determining the third resource location according to the second resource location and the third offset (see at least paragraph [0173] and Figs. 22A-C, the implicit teaching of detection of a second PRACH, If a UE missed the first PRACH resource due to the SSB shifting, it may perform the RACH procedure at the next available PRACH resource.). 

As to claim 10: Li, Jung and Keskitalo disclose the method of claim 1. Li further discloses wherein the offset is a second offset after a first offset associated with a first resource location of at least one first random access channel burst (see at least paragraph [0173], the implicit teaching of detection of a second PRACH, If a UE missed the first PRACH resource due to the SSB shifting, it may perform the RACH procedure at the next available PRACH resource.). 

As to claim 11: Li, Jung and Keskitalo disclose the method of claim 10. Li further discloses further comprising: in response to a second listen before talk procedure corresponding to the at least one first random access channel burst has failed, transmitting, via the at least one random access channel burst, the one of the plurality of random access channel sequences (see at least paragraph [0004], In NR-U, the gNB may not be able to transmit the SSB burst set on the pre-defined/configured location. This may be due to the LBT failure.). 

As to claim 12: Li, Jung and Keskitalo disclose the method of claim 3. Li further discloses wherein the resource location and the second resource location are respectively corresponded to one of the following: a first time-frequency resource overlapped with a bandwidth part; a second time-frequency resource outside of the bandwidth part; a third time-frequency resource corresponding to a first sub-band of the bandwidth part; and a fourth time-frequency resource corresponding to a second sub-band of the bandwidth part (see at least paragraph [0171], If the SSB transmission is shifted, it may overlap with other configurations or scheduling such as semi-persistent scheduling or PRACH resources.). 

As to claim 13: Li, Jung and Keskitalo disclose the method of claim 1. Li further discloses wherein the offset is pre-configured to the user equipment (see at least paragraph [0129], the offset which may be pre-defined.). 

As to claim 14: Li, Jung and Keskitalo disclose the method of claim 1. Li further discloses wherein the offset is obtained from one of the following: a higher layer signal, wherein the higher layer signal corresponding to a communication layer higher than a physical layer (see at least paragraph [0177], higher-layer parameter PRACHConfigurationOffset may be used to indicate the UE how much offset should be added to the PRACH resource timing location.). 

As to claim 15: Li, Jung and Keskitalo disclose the method of claim 1. Li further discloses further comprising: selecting one of the at least one random access channel burst for performing a communication according to one of the following: a random selection (see at least paragraphs [0171]-[0178] and Figs. 22A-C, PRACH resource is detected according to  SSB 0 and offset k.); a listen before talk result for the at least one random access channel burst (see at least paragraph [0042] In another embodiment, beam-based LBT may be performed for each SSB. The SSBs with a successful LBT will be transmitted. For the failed LBTs, the gNB may perform another round(s) of LBT to determine whether the associated SSBs can be transmitted); a burst ordering (see at least Fig. 20); and an indication from a base station (see at least paragraph [0045], It is further envisaged in this application the offset by which the SSB has shifted can be indicated by the gNB to a UE). 

As to claim 17: Li, Jung and Keskitalo disclose the method of claim 1. Li further discloses wherein the step of determining the resource location of the at least one random access channel burst according to the reference resource location and the see at least Fig.22C, PRACH resource is shifted due to SSB transmission is shifted). 

As to claim 19: Li, Jung and Keskitalo disclose the method of claim 1. Li further discloses further comprising: transmitting, via the at least one random access channel burst, the one of the plurality of random access channel sequences according to a measurement result of the synchronization signal block burst (see at least paragraph [0173], the implicit teaching of detection of a second PRACH, If a UE missed the first PRACH resource due to the SSB shifting, it may perform the RACH procedure at the next available PRACH resource.). 

As to claim 20: Li, Jung and Keskitalo disclose the method of claim 1. Li further discloses further comprising: determining the at least one random access channel burst corresponding to the synchronization signal block burst is enabled in response to receiving the synchronization signal block burst (see at least paragraphs [0171]-[0178] and Figs. 22A-C, PRACH resource is detected according to  SSB 0.). 

As to claim 21: Li, Jung and Keskitalo disclose the method of claim 1. Li further discloses wherein the synchronization signal block burst comprises an indicator, and the indicator indicates whether the at least one random access channel burst is enabled or not (see at least paragraphs [0045]-[0050] and Fig. 22A-C and Fig. 23, the SSB has shifted can be indicated by the gNB to a UE by payload of PBCH, PBCH DMRS, the joint payload of PBCH and PBCH DMRS, the spreading code or RMSI). 

As to claim 22: Li, Jung and Keskitalo disclose the method of claim 1. Li further discloses further comprising: performing a first type listen before talk procedure for the at least one random access channel burst in response to not receiving the synchronization signal block burst during an expected time interval (see at least paragraph [0129], LBT process after the initial LBT failure for SSBi). 

As to claim 23: Li, Jung and Keskitalo disclose the method of claim 1. Li further discloses further comprising: performing a first type listen before talk procedure for the at least one random access channel burst in response to not receiving a downlink signal before accessing the at least one random access channel burst (see at least paragraphs [0042] and [0116], beam-based LBT may be performed for each SSB. The SSBs with a successful LBT will be transmitted.). 

As to claim 24: Li, Jung and Keskitalo disclose the method of claim 1. Li further discloses further comprising: performing a first type listen before talk procedure for the at least one random access channel burst in response to receiving a downlink signal before accessing the at least one random access channel burst, wherein a time gap between the downlink signal and the at least one random access channel burst is greater than a first time interval (see at least paragraphs [0042] and [0116], beam-based LBT may be performed for each SSB. The SSBs with a successful LBT will be transmitted.). 

As to claim 25: Li, Jung and Keskitalo disclose the method of claim 1. Li further discloses further comprising: performing a second type listen before talk procedure for the at least one random access channel burst in response to receiving a downlink signal before accessing the at least one random access channel burst, wherein a second time gap between the downlink signal and the at least one random access channel burst is greater than a second time interval but less than a first time interval (see at least paragraphs [0042] and [0116], beam-based LBT may be performed for each SSB. The SSBs with a successful LBT will be transmitted.). 

As to claim 26: Li, Jung and Keskitalo disclose the method of claim 1. Li further discloses further comprising: obtaining a second offset associated with a second resource location of the at least one random access channel burst and determining the second resource location according to a second reference resource location and the second offset, wherein the second reference resource location is indicated by a second synchronization signal block burst (see at least paragraph [0173], the implicit teaching of detection of a second PRACH, If a UE missed the first PRACH resource due to the SSB shifting, it may perform the RACH procedure at the next available PRACH resource.). 

As to claim 27: Li, Jung and Keskitalo disclose the method of claim 1. Li further discloses further comprising: selecting the synchronization signal block burst from a plurality of synchronization signal block bursts (see at least paragraphs [0147]-[0148] and Fig. 12, SSBi (interpreted as reference resource location) is detected from SSBs bundle (interpreted as received data service).). 

As to claim 29: Li, Jung and Keskitalo disclose the method of claim 1. Li further discloses wherein the reference resource location corresponding to one of the followings: a first slot of an uplink burst in the data service; a first slot of a downlink burst in the data service; a last slot of the downlink burst in the data service; and a first slot of the data service (see at least paragraphs [0172]-[0178], SSB 0 interpreted as first slot). 

As to claim 30: Li, Jung and Keskitalo disclose the method of claim 1. Li further discloses wherein a downlink signal indicates whether the at least one random access channel burst is enabled or not (see at least paragraphs [0045]-[0050] and Fig. 22A-C and Fig. 23, the SSB has shifted can be indicated by the gNB to a UE by payload of PBCH, PBCH DMRS, the joint payload of PBCH and PBCH DMRS, the spreading code or RMSI). 

As to claim 31: Li, Jung and Keskitalo disclose the method of claim 30. Li further discloses wherein the downlink signal comprises at least one of the following: a shift indicator (see at least paragraphs [0045]-[0050] and Fig. 22A-C and Fig. 23, the SSB has shifted can be indicated by the gNB to a UE by payload of PBCH, PBCH DMRS, the joint payload of PBCH and PBCH DMRS, the spreading code or RMSI). 

As to claim 32: Li, Jung and Keskitalo disclose the method of claim 30. Li further discloses further comprising: determining the at least one random access channel burst corresponding to the downlink signal is enabled in response to receiving the downlink signal (see at least paragraphs [0171]-[0178] and Figs. 22A-C, PRACH resource is detected according to SSB 0.). 

As to claim 33: Li, Jung and Keskitalo disclose the method of claim 1. Li further discloses wherein the reference resource location is indicated by one of the synchronization signal block burst received by the user equipment (see at least paragraph [0041], The SSB may be transmitted at any SSB location with successful beam base LBT within the SSB burst transmission) and a new radio unlicensed burst received by the user equipment (see at least paragraph [0041], mechanisms and procedures for a gNB to transmit the SSB in NR-U are envisaged). 

As to claim 34: Li, Jung and Keskitalo disclose the method of claim 33. Li further discloses wherein the step of determining the resource location according to the reference resource location and the offset comprising: determining the resource location according to the synchronization signal block burst in response to not receiving the new see at least paragraphs [0171]-[0178] and Figs. 22A-C, PRACH resource is detected according to SSB 0 and offset k.). 

As to claim 35: Li, Jung and Keskitalo disclose the method of claim 1. Li further discloses further comprising: receiving a listen before talk type indicator; and performing the listen before talk procedure for the at least one random access channel burst according to the listen before talk type indicator (see at least paragraph [0129], LBT process after the initial LBT failure for SSBi). 

As to claim 52: Li discloses a user equipment comprising: a transceiver (see at least paragraph [0068], a transceiver 120); and a processor (see at least paragraph [0068], processor 118) connected to the transceiver and configured at least to: 
determine a reference resource location by receiving, via the transceiver, a data service corresponding to synchronization signal block burst (see at least paragraphs [0147]-[0148] and Fig. 12, SSBi (interpreted as reference resource location) is detected from SSBs bundle.); and 
determine the resource location of at least one random access channel burst according to the reference resource location and an offset (see at least paragraphs [0171]-[0178] and Figs. 22A-C, PRACH resource is detected according to SSB 0 and offset k.).
Li further discloses performing the PRACH procedure after determining the reference resource location (see at least paragraphs [0171]-[0178]) but Li does not explicitly disclose perform a listen before talk procedure through the transceiver after determining 
However Jung discloses perform a listen before talk procedure through the transceiver after determining the reference resource location (see at least paragraph [0097] and Fig. 3, in operation 310, the UE may perform listen-before-talk (LBT) for transmitting a random access preamble for each of a plurality of control channels supported by the UE from among a plurality of control channels supported by the BS.); and transmit, via the at least one random access channel burst, one of a plurality of random access channel sequences through the transceiver after performing the listen before talk procedure (see at least paragraph [0100] and Fig. 3, in operation 320, the UE may transmit the random access preamble through a control channel where the LBT succeeded from among the plurality of control channels where the LBT for transmitting the random access preamble is performed.).

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement performing LBT before transmitting the random access preamble, as taught by Jung, into the invention of Li in order to increase communication reliability (see Jung, paragraphs [0109]).

Li and Jung do not explicitly disclose determining one of a plurality of random access channel sequences according to an index of the synchronization signal block burst.
see at least paragraph [0049], selects a random access (RA) preamble based on a best SSB.).

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement selection RA Preamble based on SSB, as taught by Keskitalo, into the invention of Li and Jung in order to improve wireless performance including new levels of data rate, latency, reliability, and security (see Keskitalo, paragraphs [0005]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HWANG et al. (US 20210274559) discloses Method for Reporting Radio Link Failure in Wireless Communication System, And Device Therefor.
Alfarhan et al. (US 20210274555) discloses Methods, Apparatus and Systems for System Access in Unlicensed Spectrum.
JIANG et al. (US 20210298086) discloses Random Access Method and Device, Electronic Device and Computer-Readable Storage Medium.
Deenoo et al. (US 20200052803) discloses Radio Resource Management In Wireless Systems.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464